Citation Nr: 1047095	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  03-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected low 
back strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The Veteran appealed, and in September 2004, the Board remanded 
the claim for additional development.  In December 2006, the 
Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In August 2008, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's September 2008 decision.  That same month, the 
Court issued an Order vacating the December 2006 Board decision.  

In January 2010, the Board again denied the claim.  The appellant 
appealed to the Court, and in October 2010, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative again filed a Joint Motion requesting 
that the Court vacate the Board's January 2010 decision.  That 
same month, the Court issued an Order vacating the January 2010 
Board decision.  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2004 and in August 2009.  A transcript of the hearings is 
of record.  

In its January 2010 decision, the Board stated that a 
claim of entitlement to service connection for depression, 
secondary to the service-connected low back disability, 
had been raised by the record, but that this issue had not 
been adjudicated by the RO, and that it was not currently 
before the Board.  The Board therefore referred this issue 
to the RO for appropriate development.  There is no 
indication that this issue has been adjudicated or 
otherwise disposed of, and it is again referred to the RO 
for appropriate development.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected low back strain is shown to be 
productive of complaints of pain, with limitation of motion, 
degenerative joint disease, and degenerative disc disease; with 
no more than moderate limitation of motion, and not: listing of 
whole spine to opposite side, positive Goldthwait's sign, or 
abnormal mobility on forced motion, nor favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-
connected low back strain have not been met during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before proceeding with an analysis of the claim for an increased 
rating, the Board must examine whether the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

The Board finds that VA satisfied its duty to notify by means of 
various letters sent to the Veteran in April 2001, April 2002, 
November 2003, November 2004, and April 2006.  The April 2002 
letter, which was issued after the July 2001 rating decision, 
informed the Veteran about the passage of the VCAA and also 
informed the Veteran of what evidence was required to 
substantiate his claim for a higher disability rating and of his 
and VA's respective duties for obtaining evidence.  The letter 
informed the Veteran that a VA examination may be scheduled if 
necessary and also requested that the Veteran submit any 
pertinent evidence in his possession to the AOJ.  In the November 
2004 letter the RO, once more, requested that the Veteran submit 
pertinent medical records and/or an authorization form so that VA 
may attempt to obtain his medical records.  Finally, in the April 
2006 letter the RO informed the Veteran of how VA determines 
disability ratings and effective dates.

The Board notes that the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case, was overturned in part 
by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Hence, it need not be further discussed.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence which had been obtained in support of the appeal.  
Moreover, following the notices, the RO readjudicated the appeal, 
most recently in a June 2006 supplemental statement of the case.  
The Board further notes that the Veteran has been afforded three 
hearings (in 2002, 2004, and 2009).  Thus, the Board concludes 
that there is no prejudice to the Veteran due to any defect in 
the timing of the notices provided.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Hence, the Board 
finds that the duty to notify provisions have been satisfactorily 
met.  

The VCAA provides that VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim for 
VA benefits.  See 38 U.S.C.A. § 5103A.  This assistance 
specifically includes obtaining all relevant VA medical records 
and obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(c)(2) and (d) (West 2002).  In the present case, the claims 
folder contains all available VA and private medical records.  
The Veteran was afforded VA examinations in April 2001, November 
2002, and April 2006.  These examinations are sufficient for 
rating purposes.  During his August 2009 videoconference hearing, 
the Veteran essentially stated that he thought that all relevant 
treatment reports were of record, but that he was not entirely 
sure, and it was agreed that the record would be held open for 30 
days so that he could submit any additional relevant evidence.  
However, there is nothing to show that any additional evidence 
was ever received.  In summary, the Veteran has not identified 
any outstanding evidence to be obtained, and the record does not 
indicate that there is any unobtained relevant evidence.  
Accordingly, the Board finds that VA has satisfied its duty to 
assist provisions of the VCAA have also been satisfactorily met.  

II.  Increased Rating

As an initial matter, the Board notes that in its January 2010 
decision, the Board stated that the August 2008 Joint Motion for 
Partial Remand showed that the Court had vacated the 20 percent 
disability rating for the Veteran's low back disability prior to 
September 23, 2002, and that it was limited to a disagreement 
with the portion of the Board's decision pertaining to the 20 
percent disability rating for the Veteran's back disability under 
the pre-September 2002 rating criteria.  The Board therefore 
limited the issue to the period between February 26, 2001 and 
September 22, 2002.  

However, the October 2010 Joint Motion essentially states that 
this was erroneous, and that the entire time period had been 
vacated.  The parties agreed that the Board's December 2006 
decision had been vacated and remanded in its entirety.  

To the extent that the Board's January 2010 decision referred a 
"current' claim of entitlement to an increased rating for the 
Veteran's service-connected low back strain to the RO for further 
development, given the directive in the Joint Motion, this is no 
longer required, as the time period on appeal runs from February 
26, 2000 (i.e., one year prior to the receipt of the Veteran's 
claim on February 26, 2001) to the present.  See 38 C.F.R. 
§ 3.400(o)(2) (2010).  

Subsequent to the most recent supplemental statement of the case, 
dated in June 2006, additional VA medical evidence has been 
received.  This evidence is accompanied by a waiver of RO review.  
See 38 C.F.R. § 20.1304 (2010).  

In January 1977, the RO granted service connection for low back 
strain, evaluated as 10 percent disabling.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009).  In December 1999, the RO increased his 
evaluation to 20 percent.  There was no appeal, and the RO's 
decision became final.  Id.

On February 26, 2001, the Veteran filed a claim for an increased 
rating.  In July 2001, the RO denied the claim.  The Veteran has 
appealed.

The RO's July 2001 decision shows that it evaluated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  
Under DC 5295 (as in effect prior to September 26, 2003), a 40 
percent rating is warranted when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

The medical evidence is summarized as follows:

A VA examination report, dated in April 2001, shows that the 
Veteran stated that his back hurt "all the time."  He stated that 
the pain occasionally radiated to his lower extremities, usually 
from the lateral thigh to the knees, particularly if he was on 
his feet over half a day.  He denied numbness or tingling in the 
lower extremities with the exception of numbness in his left foot 
when he drove.  He complained of weakness, fatigability, and 
incoordination due to pain.  He was observed walking from the 
lobby to the examination room with no difficulty and without a 
limp.  In the examination room, he appeared to have a slightly 
exaggerated limp on the left.  When he left the room, the 
examiner again observed that his gait was normal.  On physical 
examination he was able to rise up on heels and toes without 
difficulty or complaint of pain.  There were no muscle spasms, no 
tenderness to palpation, and no complaint of pain on midline 
percussion.  Seated straight leg raising was negative 
bilaterally, and deep tendon reflexes were 2+ and symmetric, 
bilaterally.  Range of motion was with some complaint of pain at 
the terminal degrees of motion, and was as follows: flexion to 85 
degrees, extension to 25 degrees, and side bending was to 25 
degrees, bilaterally.  The impression was degenerative disc 
disease and degenerative joint disease of the lumbar spine.  The 
examiner also noted that there was an additional 5 to 10 degrees 
loss of flexion due to functional impairment, which was 
characterized as "mild."  

A VA "brain and spinal cord" examination report, dated in 
November 2002, shows that the Veteran complained of chronic daily 
pain, with some fluctuations.  He reported having worked as a 
funeral director until March of the past year, during which time 
he occasionally required help moving caskets, but "by in large, 
he did not have any limitations in his activity."  On 
examination, he had an antalgic gait. 
Reflexes were 2+ and symmetric at the knees, medial hamstrings, 
and ankles.  A sensory examination was normal.  The lower 
extremities had 5/5 strength with good bulk and normal tone.  He 
was able to stand on his toes and heels without difficulty.  The 
report notes chronic lumbosacral strain that interfered with the 
Veteran's activities in a mild to moderate way.  

A VA orthopedic examination report, dated in November 2002, shows 
that the Veteran complained that his back symptoms had worsened 
since his last examination in 1999.  He stated that he could only 
sit in one place for about an hour, and stand in one place about 
15 minutes.  He stated that his low back hurt "all the time," 
but that his symptoms varied in intensity.  He said that he could 
not drive over 75 miles at a time, and that he took muscle 
relaxants and anti-inflammatories, to include naproxen.  He 
denied flare-ups, or any bed rest in the past year, and denied a 
history of surgery.  On examination, gait was essentially normal.  
There was tenderness to palpation, but no muscle spasm.  The 
diagnosis was degenerative disc disease, and degenerative joint 
disease of the lumbar spine, with "impairment rated as 
moderate," with a 30 degree loss of flexion, and 15 degree loss 
of side bending, bilaterally.  An associated X-ray report for the 
lumbar spine notes normal vertebral body height, lumbar 
scoliosis, moderate degenerative changes, and osteoarthritic 
changes of the facet joints.  

A VA examination report, dated in April 2006, shows that the 
Veteran reported using a "belt-type brace," but that he had 
failed to bring it with him.  He reported daily pain.  He denied 
using ambulatory aids, or having flare-ups, although his pain 
increased from time to time without apparent cause.  He reported 
not receiving any treatment during the past 12 months, and the 
report notes that there were no incapacitating episodes.  On 
examination, gait was normal.  There was tenderness to palpation, 
but no muscle spasm.  Deep tendon reflexes were 2/4.  Muscle 
strength was 5/5, and a sensory examination was normal.  The 
Veteran had flexion to 65 degrees, extension to 15 degrees, and 
side bending to 25 degrees (right) and to 30 degrees (left), and 
rotation to 40 degrees (right) and 30 degrees (left), with 
complaints of pain at the terminal degrees of motion.  The 
diagnosis notes degenerative disc disease, and degenerative joint 
disease of the lumbar spine.  

VA progress notes, dated between March 2000 and 2009, show a 
number of treatments for complaints of low back pain.  A December 
2005 private magnetic resonance imaging (MRI) study notes a mild 
to moderate diffuse broad-based disc bulge at L3-L4, and a 
moderate diffuse bulge at L4-L5.  The impression notes multi-
level degenerative disc disease.  A May 2006 report notes 
complaints of back pain, with a reported history of "double 
scoliosis."  This report further notes a decreased range of 
motion (specific degrees of motion were not provided), 
degenerative joint disease of the lumbar spine, chronic low back 
pain, and a history of back strain.   

The claims files contain a number of lay statements, from the 
Veteran's spouse, dated between 2001 and 2009.  She asserts that 
she has observed the Veteran with back pain and muscle spasms, 
and at times, he has fallen to his knees, could not move, or had 
his leg give out, due to his symptoms.  See also August 2009 
statement from co-worker, J.P.  

The Board notes that a December 2005 VA progress note shows that 
the Veteran had fallen and sustained an on-the-job injury, and 
that he could only flex forward or sideways to about 15 degrees.  
He was advised to stay off of work and exercise as tolerated, and 
to avoid strenuous activity, with no lifting more than five 
pounds.  The report notes that he had filed a claim with the 
Office of Workers' Compensation (OWCP).  As the Veteran elected 
to receive OWCP benefits, he may not be compensated by VA for the 
residuals of this injury, and this evidence will not be further 
discussed.  See 5 U.S.C.A. 8116 (West 2002); 38 C.F.R. § 3.708 
(2010); see also VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart v, 4.D.19.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The ranges of motion, and the X-ray and 
MRI evidence have been discussed, and there is evidence of 
scoliosis, osteo-arthritic changes, degenerative disc disease, 
and some limitation of motion.  However, the evidence is 
insufficient to show listing of whole spine to opposite side, 
positive Goldthwait's sign, or abnormal mobility on forced 
motion.  Based on the foregoing, the Board finds that overall, 
the evidence does not show that the Veteran's low back disorder 
is manifested by symptomatology that more nearly approximates the 
criteria for an evaluation of 40 percent under DC 5295, and that 
the preponderance of the evidence is against a 40 percent 
evaluation.  

A rating in excess of 20 percent is not warranted under any other 
diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 
26, 2003), a 40 percent rating is warranted where the limitation 
of motion in the lumbar spine is severe.  

The Board finds that a rating in excess of 20 percent under DC 
5292 is not warranted.  The relevant evidence shows the 
following: the Veteran had a limitation of flexion and extension 
that were characterized as "moderate" (specific degrees of 
motion were not provided) (November 2002 VA "brain and spinal 
cord" examination report), he had flexion to 60 degrees, 
extension to 25 degrees, and side bending to 10 degrees, 
bilaterally (November 2002 VA orthopedic examination report), he 
had flexion to 65 degrees, extension to 15 degrees, side bending 
to 25 degrees (right) and to 30 degrees (left), and rotation to 
40 degrees (right) and 30 degrees (left) (April 2006 VA 
examination report).  (Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees).  In summary, in the Board's judgment, the demonstrated 
ranges of motion are not representative of a severe limitation of 
motion as the Veteran has consistently demonstrated at least two-
thirds or more of the normal reported ranges.  The Board 
therefore finds that that the preponderance of the evidence shows 
that the criteria for a 40 percent rating under DC 5292 (as in 
effect prior to September 26, 2003) have not been met.  

Under DC 5293 (as in effect prior to September 23, 2002), a 40 
percent rating is warranted for severe intervertebral disc 
syndrome (IDS) with recurring attacks, with intermittent relief.  

The Board finds that the evidence does not show that the Veteran 
has IDS to the required degree, and that the criteria for a 
rating in excess of 20 percent have not been met under DC 5293.  
The medical evidence has been summarized.  Of particular note, 
the November 2002 VA orthopedic examination report shows that the 
Veteran denied taking any bed rest in the past year.  The April 
2006 VA examination report shows that he reported not receiving 
any treatment during the past 12 months, and the report notes 
that there were no incapacitating episodes. 
In summary, despite the Veteran's complaints of daily pain, the 
evidence does not show that he was ever diagnosed with IDS, there 
are no findings of neurological impairment warranting a 40 
percent rating (see also findings in discussion of analysis of 
functional loss under 38 C.F.R. § §§ 4.40 and 4.45, infra), and 
the evidence is insufficient to show that that he has severe IDS 
with recurring attacks, with intermittent relief.  Accordingly, 
the criteria for a rating in excess of 20 percent under DC 5293 
(as in effect prior to September 23, 2002) are not shown to have 
been met.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as in 
effect prior to September 26, 2003) a rating in excess of 20 
percent is warranted for ankylosis of the spine.  However, these 
Diagnostic Codes are not applicable to this case.  Ankylosis is 
the immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  In this case, a rating in excess of 20 
percent for the Veteran's disability is not warranted under these 
codes because the Veteran's service-connected disability has not 
been shown to result in ankylosis.   

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In 
this regard, the Board initially notes that the Veteran's 
subjective complaints of pain are specifically contemplated in 
the criteria of DC 5295.  With regard to DC's 5292 and 5293, 
while the Veteran has repeatedly complained of pain, the evidence 
shows the following: the April 2001 VA examination report shows 
that although he displayed "a slightly exaggerated limp on the 
left" during the examination, he was observed to walk without 
difficulty and without a limp both before and after his 
examination.  The examiner also noted that there was an 
additional 5 to 10 degrees loss of flexion due to functional 
impairment, which was characterized as "mild."  The November 
2002 VA "brain and spinal cord" examination report notes that 
"by in large, he did not have any limitations in his activity."  
A sensory examination was normal, and the lower extremities had 
5/5 strength with good bulk and normal tone.  He had an antalgic 
gait.  He was able to stand on his toes and heels without 
difficulty.  The report notes chronic lumbosacral strain that 
interfered with the Veteran's activities in a mild to moderate 
way.  The November 2002 VA orthopedic examination report shows 
that he denied flare-ups, or any bed rest in the past year.  On 
examination, his gait was normal.  Muscle strength in the lower 
extremities was 5/5.  The April 2006 VA examination report shows 
that he denied using ambulatory aids, or having flare-ups.  He 
had a normal gait, and deep tendon reflexes were 2/4.  Muscle 
strength was 5/5, and a sensory examination was normal.  The 
examiner stated that there was no weakness, fatigability, or 
incoordination.  A May 2006 VA progress note contains findings 
that include: 4+/5 strength in the hip and knee flexors, with 
otherwise 5/5 strength; sitting, standing and walking were WNL 
(within normal limits); deep tendon reflexes were 2+ at the 
ankles and knees; he was able to walk on tt (tip toes) and heels, 
with squatting to 100 percent, and hopping on the right and left 
leg times two was within normal limits.  

In summary, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 20 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength, incoordination, and/or muscle 
atrophy.  In summary, when the ranges of motion in the back are 
considered together with the evidence showing functional loss, to 
include the findings pertaining to neurologic deficits, muscle 
strength, and the lack of evidence of muscle atrophy, the Board 
finds that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 20 percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; 
DeLuca.  

The schedular criteria by which the Veteran's lumbar spine 
disability can be rated have changed twice during the pendency of 
the Veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes that 
the provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  In 
addition, effective from September 26, 2003, the rating schedule 
for the spine was changed, at which time DC 5293 was changed to 
DC 5243, and DC 5290 was changed to DC 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  However, none of the above 
cases or General Counsel opinions prohibits the application of a 
prior regulation to the period on or after the effective date of 
a new regulation.  Thus, the rule that the veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a 
to the period on or after September 23, 2002 and September 26, 
2003 (i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the Veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the Veteran is entitled to a higher rating 
under either the old or the new criteria.  The effective date of 
any rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board must 
apply only the earlier version of the regulation for the period 
prior to the effective date of change.  VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 
2002), a 40 percent rating is warranted for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the 
spine) (see also DC 5003), and DC 5243 (intervertebral disc 
syndrome) are all rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating Formula 
provides that a 40 percent evaluation is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward flexion of 
the thoracolumbar spine of 30 degrees or less.  In addition, the 
regulation provides that intervertebral disc syndrome may be 
rated under either the General Rating Formula or the "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides that a 40 percent rating is warranted for 
intervertebral disc syndrome, with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

The Board finds that a rating in excess of 20 percent rating is 
not warranted under the General Rating Formula.  The recorded 
ranges of motion dated on or after the effective date for the 
General Rating Formula, i.e., September 26, 2003, (see VAOPGCPREC 
3-2000) show that the Veteran had forward flexion to 65 degrees 
(April 2006 VA examination report).  There is no evidence to show 
that he has favorable ankylosis of the entire thoracolumbar 
spine.  Nor is the evidence sufficient to show that he has muscle 
spasms or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  In this regard, the April 2006 VA 
examination report notes that the Veteran had a normal gait, and 
that there were no muscle spasms.  With regard to "associated 
neurological abnormalities," service connection is currently in 
effect for radiculopathy of the bilateral lower extremities, and 
the evidence is insufficient to show that the Veteran has any 
other associated neurological abnormalities.  See General Rating 
Formula, Note 1; see also electromyograph (EMG) reports, dated in 
November 2002 and May 2006.  Accordingly, the Board finds that a 
rating in excess of 20 percent is not warranted under the General 
Rating Formula.  38 C.F.R. § 4.71a, DC 5237.  

As for DC 5293 (as in effect September 23, 2002), and the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that the criteria for a rating in 
excess of 20 percent are identical.  The November 2002 VA 
orthopedic examination report  shows that the Veteran denied 
taking any bed rest in the past year.  The April 2006 VA 
examination report shows that he reported not receiving any 
treatment during the past 12 months, and that there were no 
incapacitating episodes.  In summary, despite the Veteran's 
complaints of daily pain, the evidence does not show that he was 
ever diagnosed with IDS, and there are no findings of 
neurological impairment warranting a 40 percent rating for IDS.  
Accordingly, the evidence is insufficient to show that his 
symptoms are productive of incapacitating episodes having a total 
duration of at least four weeks during the past 12 months, and 
the Board finds that the criteria for a rating in excess of 20 
percent have not been met under the General Rating Formula for 
intervertebral disc syndrome, or DC 5293 (as in effect September 
23, 2002).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
criteria for a rating in excess of 20 percent for the Veteran's 
low back disability have not been met under DC 5293 (as in effect 
September 23, 2002), or under DC's 5237 and 5243 (as in effect 
September 26, 2003).  

In deciding the Veteran's increased evaluation claim for his low 
back strain, the Board has considered the determination in Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is 
entitled to an increased evaluation for separate periods based on 
the facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of the 
disability in issue, such that an increased evaluation is 
warranted.  

In reaching its decision, the Board has considered the Veteran's 
statements and hearing testimony.  The Board finds that the 
Veteran is competent to report that he has pain and to observe 
and report any functional limitations.  However, as with the 
clinical evidence, his assertions are consistent with the current 
rating.  

As a final matter, the Board observes that according to VA 
regulation, in exceptional cases where schedular ratings are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating. First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, the Board finds that the evidence does not establish that 
such an exceptional disability picture is present such that the 
available schedular evaluation for the service-connected low back 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back symptoms 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Additionally, the record 
does not show that the Veteran's service-connected low back 
disability has necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  

Therefore, under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, the Board 
concludes that further development pursuant to the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).

For these reasons, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied.




REMAND

The Veteran has asserted that he cannot work due to his service-
connected symptoms.  See e.g., Veteran's statement in support of 
claim (VA Form 21-4138), dated in March 2009; transcript of 
hearing, held in August 2009.  Therefore, a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) has been raised.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU rating 
for a particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction to 
consider that issue.  The Court indicated that if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand that issue.  

Here, the RO has not yet adjudicated a claim for TDIU, nor has 
the Veteran been afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement to 
a TDIU.

2.  Obtain copies of all documents (medical 
and administrative) associated with the 
Veteran's claim for Workers' Compensation 
benefits due to his on-the-job injury that 
he sustained in approximately 2005.  

3.  Develop the issue of entitlement to a 
TDIU in accordance with the duty to assist 
the Veteran in the development of the 
claim.  Specifically, provide the Veteran 
with an examination to determine the 
effects of his service-connected disability 
on his ability to maintain employment 
consistent with his education and 
occupational experience.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
All necessary special studies or tests are 
to be accomplished.  The examiner must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disability alone preclude 
him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

4.  Thereafter, adjudicate the issue of 
whether a TDIU is warranted.  If the claim 
is denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


